Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 12, 2019                                                                                     Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem

  159724(18)                                                                                            Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Elizabeth T. Clement
            Plaintiff-Appellee,                                                                        Megan K. Cavanagh,
                                                                                                                        Justices
                                                                     SC: 159724
  v                                                                  COA: 346786
                                                                     Macomb CC: 2010-000571-FH
  CHRISTIAN PHILLIP MARGOSIAN,
             Defendant-Appellant.
  _______________________________________/

          On order of the Chief Justice, the motion of defendant-appellant to exceed the page
  limitation for his application for leave to appeal is GRANTED. The 66-page application
  submitted on June 6, 2019, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   June 12, 2019

                                                                               Clerk